Citation Nr: 1139198	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-17 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The veteran served on active duty from March 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1979 decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision.  

2.  Evidence submitted since the RO's September 1979 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1979 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's September 1979 rating decision; thus, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. New and Material Evidence

In a September 1979 decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran's claim was denied because there was no evidence of a diagnosis of this disorder within the record.  The Veteran did not appeal that decision.  Therefore, the RO's September 1979 rating decision is final.  38 U.S.C.A. § 7105.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  

Since the prior final decision, evidence has been added to the claims file.  The new evidence consists of a VA outpatient hearing evaluation.  Testing performed in December 2006 resulted in a diagnosis of bilateral hearing loss.  

As this report was not previously associated with the record, the evidence is new.  Further, the December 2006 VA outpatient report is also material, as there is evidence of record to establish a current diagnosis of bilateral hearing loss.  Therefore, the new evidence cures the prior evidentiary defect.  New and material evidence has thus been received since the RO's September 1979 decision; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.



ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim of entitlement to service connection for bilateral hearing loss is granted; the appeal is granted to this extent only.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's reopened claim, pursuant to the duty to assist, the issue of entitlement to service connection hearing loss must be remanded for further development.

In this case, the Veteran contends that exposure to inservice acoustic trauma led to his current diagnosis of bilateral hearing loss.  Specifically, he asserts that running the "huffers" for A-6E fighter aircraft on an aircraft carrier damaged his hearing.

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

During his period of service, there are no complaints, treatment, or diagnoses of hearing loss within the record.  Puretone thresholds, in decibels, were as follows:

February 1976:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
--
15
LEFT
10
15
15
--
20

July 1976:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
10
10
15


December 1977:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
5
LEFT
0
0
10
20
--

Post-service, the veteran was afforded a VA hearing evaluation in October and December 2006. Testing in October 2006 was ultimately inconclusive due to the unreliability of the veteran's responses.  Audiological testing performed in December 2006, however, resulted in a diagnosis of bilateral hearing loss.  While the results for the December 2006 audiological evaluation was presented in graphic rather than numeric form, the Board acknowledges that hearing loss within the meaning of 38 C.F.R. § 3.385 has1 been demonstrated.  While it was noted that the veteran would benefit from the use of hearing aids, an opinion as to the etiology of his hearing loss was not provided at that time.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  Taking into account the Veteran's statements in support of his claim, a December 2006 VA outpatient report demonstrating bilateral hearing loss, as well as his VA Form DD-214 which shows that the veteran may have been exposed to acoustic trauma during his period of active service, the Veteran's claim for service connection should be remanded for an appropriate VA examination so as to determine whether any current, claimed diagnosis is etiologically-related to his period of active service.  

The Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  



Finally, the Board notes that the Veteran is in receipt of VA outpatient treatment for his hearing loss.  However, the most recent record contained in his claims file is dated January 24, 2007.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand all current VA medical records dated from January 24, 2007, to the present should be obtained from the VA Medical Center in Nashville, Tennessee, to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall associate with the Veteran's claims folder any treatment records from the VA Medical Center in Nashville, Tennessee, dated from January 24 ,2007 (the date following the Veteran's most recent VA treatment records in the claims folder) through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  Following the procurement of the VA records noted in the first paragraph, the RO/AMC shall schedule a VA audiological examination to assess the severity and etiology of the veteran's bilateral hearing loss.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically note a review of the Veteran's service treatment records, in addition to his DD-214 which notes that he was an equipment repairman for Attack Squadron 65, and comment on the significance of such.  The examiner shall provide an opinion as to the following:

Is it at least as likely as not that any current hearing loss was incurred in, or as a result of, active duty service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

If it is the opinion of the examiner that the Veteran's current hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


